Citation Nr: 1420539	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  13-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a rating in excess of 40 percent for gout of the hands and feet, to include hallux valgus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal must be remanded to obtain private treatment records (as indicated in the June 2012 notice of disagreement (NOD)), to obtain VA treatment records from the Fayetteville, Arkansas VA Medical Center (also identified in the June 2012 NOD), and to provide a new examination, based on the Veteran's assertion of a worsened condition since the November 2011 examination.

Additionally, during consideration of the matter on remand, the AOJ should consider the contentions of the April 2014 appellate brief, that the disability on appeal is actually multiple disabilities (hallux valgus and gout), each entitled to separate ratings, and that the various joints affected by gout, to the extent that may be more appropriately addressed by separate ratings for the specific joints involved under 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file any outstanding, pertinent VA medical records, including any records from the Fayetteville, Arkansas VA Medical Center.

2.  The AOJ should request that the Veteran provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions, including the physicians identified in his June 2012 NOD.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ should notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected gout of the hands and feet.  

The claims folder, Virtual VA, and VBMS should be made available for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide a review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  The examiner should report all signs and symptoms necessary for rating gout of the hands and feet.  In particular, he or she should state whether the Veteran has weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; or, constitutional manifestations with active joint involvement that are totally incapacitating.

The examiner should also indicate whether the Veteran has severe hallux valgus of either foot equivalent to the amputation of the great toe and whether there was has been an operation on either foot with resection of the metatarsal head.  In addition, he or she should indicate any limitation of motion of the hands and feet.

A complete rationale for any opinions expressed must be provided.

4.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include consideration of whether separate ratings are warranted, as discussed above.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

